Citation Nr: 0329804	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran was discharged under honorable conditions, having 
served on active duty from August 1969 to June 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.  

The case was previously before the Board in July 2001, at 
which time it was Remanded for additional development, and 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The preponderance of the evidence is against the veteran 
having experienced the claimed stressors in combat.

3.  The record does not reflect the presence of a verified 
stressor.

4. The claims file does not include a current medical 
diagnosis of PTSD.  


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO, as 
reflected by correspondence dated in September 2001 as well 
as the Supplemental Statement of the Case of July 2003.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For service connection to be awarded for post-traumatic 
stress disorder (PTSD), three elements must be present 
according to 38 C.F.R. § 3.304(f):  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996)

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  The 
record does not support any such awards.  The veteran served 
in the Republic of Vietnam during the Vietnam Era, during 
which time his military occupational specialty was a 
Communications Center Specialist.  Given his occupational 
specialty as contrasted with that of an infantryman, the 
record does not support that he was engaged in combat.  
Service medical records are silent as to any combat wounds. 

A provisional diagnosis of PTSD (pending verification of 
stressors) was made in January 1998.  The veteran's reports 
of moderate to heavy exposure to combat events was 
questionable in the eyes of the examiner.  The examiner noted 
that other claimed stressors were not supported by the claims 
file and also that the claimed incidents, such as a purported 
assault by teenagers, would be difficult to prove or disprove 
particularly in the absence of documented medical evidence.  
The examiner additionally commented that self reports 
appeared to be exaggerated when viewed against similar 
questions in the interview, and the MMPI was judged as 
invalid.  

The United States Armed Forces Center for Research of Unit 
Records (AFCRUR) was unable to verify any claimed stressors 
and suggested review of the veteran's service medical 
records.  Such records do not support combat or the claimed 
stressors relating to a purported assault by teenagers.  On 
the other hand, service medical records reveal the veteran 
suffered from a personality disorder and that his asserted 
medical treatment was for his improper use of drugs.

At a more recent VA examination, the veteran claimed to 
suffer from flashbacks; however, on examination, the examiner 
characterized the asserted symptomatology as "déjà vu" 
rather than true flashbacks, i.e. reliving wartime 
experiences.  The examiner noted the veteran endorsed all 
symptoms asked about.  The veteran admitted taking drugs for 
the past 30 years without ever going drug free during that 
period.  The veteran was then currently undergoing methadone 
treatment but, nevertheless, consistently tested positive for 
cocaine and opiates.  The examiner noted that he had no 
thought process or thought content disorder, and no 
psychosis.  Diagnosis was limited to polysubstance dependence 
and abuse; history of passive aggressive personality 
disorder.  The examiner specifically commented that a 
diagnosis of PTSD was not able to be made at that time.  

In this case, the veteran has not provided information in 
sufficient detail that is capable of verification.  
Accordingly, a stressor cannot be verified or corroborated.  
Moreover, and independent of the foregoing, the Board 
considers the January 2003 VA examination more probative as 
to whether the veteran even suffers from PTSD.  In that 
latter context, the examiner appears to have accepted as true 
the veteran's asserted stressors and still was unable to 
provide a PTSD diagnosis.  The Board concludes that the more 
recent examination is more probative on the basis of the fact 
that the examination is more focused on the identification of 
the claimed disorder and notes the conspicuous absence of 
requisite criteria to support the presence of the claimed 
disability.  The claim, therefore, also fails on the 
requisite prong of a current medical diagnosis of PTSD.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to PTSD.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

